Citation Nr: 0326767	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a left ankle disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from March 1951 to March 1954.

This appeal arises from a June 1999 rating decision by the RO 
that increased the evaluation for the left ankle disability 
from 20 to 30 percent, and confirmed a 10 percent evaluation 
for residuals of a nose fracture. 


REMAND

A higher evaluation is available for the veteran's left ankle 
disability if it were manifested by loss of use.  Loss of use 
exists where no useful function of the foot exists other than 
that t which would be equally well served by an amputation at 
the site of election.  38 C.F.R. § 4.63 (2003).  In order to 
determine whether a claimant has loss of use, the Board is 
required to rely on competent medical opinion.  Tucker v. 
West, 11 Vet. App. 369 (1998).  The veteran was last afforded 
a VA orthopedic examination of his left knee disability in 
July 2002.  The examiner did not comment on whether the 
findings were indicative of loss of use.

The record indicates that the veteran has received treatment 
in recent years for his nasal disability at the VA medical 
facility in Orlando, Florida.  The records of this treatment 
are not currently in the claims folder. 

VA is required to notify claimants of the evidence needed to 
substantiate their claims, of the evidence they are 
responsible for obtaining, and of the evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  The 
claimant has one year from the date of such notice to submit 
necessary evidence.  38 U.S.C.A. § 5103(b).  In May 2001, the 
RO undertook to provide the notice required by 38 U.S.C.A. 
§ 5103(a).  However, the notice letter afforded the veteran 
only 60 days to submit evidence.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should request that the 
examiner who conducted the July 2002 
examination review the claims folder and 
provide an opinion as to whether the 
veteran has no effective function of the 
foot other than that which would be 
equally served by an amputation stump at 
the ankle.  If the examiner is 
unavailable, another physician may review 
the claims folder and furnish the 
necessary opinion.

3.  The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for his nasal 
disorder at the VA medical facility in 
Orlando, Florida.  All records obtained 
should be associated with the claims 
folder.  

4.  Then, the RO should again adjudicate 
the veteran's claims for increased 
ratings for his left ankle and nasal 
disabilities.  If the benefits sought 
remain denied the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


